COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
 JUAN ANTONIO GONZALEZ,                                            No. 08-14-00293-CR
                                                  §
                              Appellant,                             Appeal from the
                                                  §
 v.                                                                 346th District Court
                                                  §
 THE STATE OF TEXAS,                                            of El Paso County, Texas
                                                  §
                              State.                               (TC# 20120D05048)
                                                  §

                                              §
                                            ORDER

       The Court GRANTS the Appellant’s motion for leave to file late brief until January 5,
                                          '
2016. NO FURTHER MOTIONS FOR LEAVE TO FILE LATE BRIEF WILL BE
                                          '
CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Ruben P. Morales, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before January 5, 2016.

       If the Appellant’s brief is not filed with this Court by January 5, 2016, this Court will find it

necessary to send this case back to the trial court for a hearing as to why the Appellant’s brief has

not been filed.

                  IT IS SO ORDERED this 21st day of December, 2015.

                                                                       PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.